ATTACHMENT TO NOTICE OF ALLOWANCE

Applicant’s amendment and response after-final received on 5/7/21 has been entered. Claim 9 has been canceled. Claims 1-8 and 10 remain pending and under examination in the instant application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows. 
Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Terminal Disclaimer

The terminal disclaimer filed on 5/7/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No.  10,435,441 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112

The rejection of claims 5-10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement is withdrawn over canceled claim 9 and further withdrawn over claims 5-8 and 10 in view of the amendments to claim 5 and arguments.


The rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness is withdrawn in view of the cancellation of claim 9. 

Double Patenting

The rejection of claims 1-10 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,435,441, hereafter referred to as the ‘441 patent, is withdrawn in view of applicant’s submission of a terminal disclaimer on 5/7/21. 

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dahna Pasternak on 5/13/21.

The application has been amended as follows: 

1. Claim 10 has been rewritten as follows:

	Claim 10. The method of claim 5, wherein Huntington's disease is treated and/or prevented in the mouse or human following bilateral injection of said AAV vector.

Following entry of this examiner’s amendment, claims 1-8 and 10 are considered free of the prior art of record and allowed. 


Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633